Title: To George Washington from John Francis Mercer, 30 November 1793
From: Mercer, John Francis
To: Washington, George


          
            Sir
            West River [Anne Arundel County, Md.] Nov. 30. 93.
          
          On my arrival at this place from Virginia where I had been long detained by domestic
            circumstances as melancholy as they were unexpected, I found a letter from you—The Deed from the several parties to You for the Land in
            Montgomery has been long executed agreably to the Laws of this State, & I will bring
            the original with me to the meeting of Congress—I have
            drawn upon you in favor of Doctor James Steuart for four hundred dollars on acct of his
            part of this Land which by my calculation is below the sum you will have to pay, the
            ballance however I shall settle in Philadelphia.
          The answers to the Bill of Hanshaw my Brother Robert informs me, was detain’d by my
            brother James, under an impression that they were insufficient.
          The circumstances of the fees improperly Charged to you, have not arisen from any
            neglect of mine, I am persuaded, but suspect that they have been made on a process
            instituted under the direction of my late Brother agt Lord Dunmores Estate, & which
            was committed entirely to his care, I will however on
            seeing you repay the same, & can only regret that you have by the ignorance of
            inattention of any person been perplexed or injured by these or similar charges. With
            the greatest respect I have the honor to be &c.
          
            John F. Mercer
          
        